DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, “a carrier liquid conduit” is amended into claim 1 thus needs to be amended in claim 11 to recite “the carrier liquid conduit”. 
Claims 12 and 14 are rejected based on their dependencies from claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12, 14-18 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubmann (6,719,216) in view of Hubmann (7,086,610) (known as Hubmann ‘610) in view of Barclay (2,490,194) in further view of Ketcham (6,749,133).
Regarding claim 1, Hubmann discloses a sprayer comprising:

a housing (essentially attachment assembly to container 12, item 14) comprising a grip portion (item 20), a main chamber (inside of item 14 and item 54), and a carrier liquid receiving port (item 54), and a carrier liquid conduit (item 16), the carrier liquid conduit being coupled to the carrier liquid receiving port (see figure 2) and extending through the grip portion (see figures 2 and 3, the grip portion has an arcuate shape and 16 runs within thus through it) to the main chamber (insertion into 22).
Hubmann fails to disclose a substance liquid conduit (e.g. a dip tube) in selective fluid communication with the main chamber and the container at the substance liquid inlet though this is well known in the art.
However, Hubmann ‘610 specifically elaborates on this feature with a substantially similar application showing a dip tube 19.  The Examiner considers these two references essentially the same invention with focuses on different features of generally well known features.  A dip tube is often used to ensure that the substance liquid at the bottom of the container will be used if the liquid is not pressurized.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a dip tube as taught by Hubmann ‘610 to the structure of Hubmann since they are known to siphon the substance from the container to the valve portion for mixing with the carrier substance.  Though this appears as a 103, the Examiner believes that the two Hubmann references may be reasonably used together as a single reference since they’re substantially identical but simply focusing on different features in each application.
A modified Hubmann further discloses a pivot switch (item 26) on an exterior of the housing for selecting a fluid flow condition for the main chamber: and
a pivot arm (protruding arm downward from 26) operatively coupled to the pivot switch to translate movement of the pivot switch to the main chamber (shown in Hubmann ‘610), the pivot arm being pivotally connected to a pivot axis.
wherein the housing is coupled to the container at two separate points comprising: the container opening and the pin receiver (see figure 2).

Barclay teaches pins 16 and the container having a pin receiver (opening).
It would have been obvious to one of ordinary skill in the art at the time of the invention to reverse the parts for attachment, since it has been held that the mere reversal of the essential working parts of a device involves only routine skill in the art. in re Einstein, 8 USPQ 167.  The Examiner considers this as trivial as switching a male/female connector or reversing a threaded coupling.  The Examiner will modify Hubmann by reversing the tab portion 17 and a pin receiver portion 51.
Hubmann fails to disclose the pivot axis being located to the rear of the substance liquid conduit.
However, Ketcham teaches a pivot axis being of a similar switch being located to the rear of the substance liquid conduit (see figure 6B).
The substitution of one known element (pivoting in front of the inlet) as taught by Hubmann for another (pivoting behind the inlet) as taught by Ketcham would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution of pivoting behind the inlet would have yielded predictable results, namely, actuating the valve member. 
Regarding claim 2, Hubmann further discloses wherein the front portion of the container is elevated with respect to the rear portion (see figure 2).
Regarding claim 3, in view of the reversal of parts of claim 1 above, Hubmann in view of Barclay teaches further comprising a pin (modified as above from component 17) , wherein the pin is inserted through the pin receiver to couple the housing to the container at the pin receiver (see figure 2)
Regarding claim 4, in view of the reversal of parts of claim 1 above, Hubmann further discloses wherein the pin is formed as part of the housing.
Regarding claim 5, Hubmann in view of Barclay fails to teach the pin is perforated though this is done for a manufacturing method/process of assembly in which the perforation will no longer be prevalent once the pin is punched through and secured in the system. Essentially, the perforations are used to assembly/attach the components and would not exist in the final configuration (see paragraph 55 of instant application). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
Regarding claim 6, Hubmann in view of Barclay further discloses wherein the pin receiver receives the outside portion of the pin.
Regarding claim 7, Hubmann further discloses wherein the housing and the container are removably coupled through the pin and pin receiver (one of the means to attach/detach).
Regarding claim 8, Hubmann further discloses wherein the grip portion is curved and the main chamber comprises a substance liquid inlet (inlet from container to valve portion) a carrier liquid inlet (connection of 22 to 14 valve portion) located to the rear of the substance liquid inlet, and an outlet (connection of valve portion to nozzle portion 24) located to the front of the substance liquid inlet, and the housing further comprises a carrier liquid receiving port 22, and a nozzle 24 in selective fluid communication with the outlet of the main chamber; wherein the housing is coupled to the container opening to the container opening at the substance liquid inlet.
Regarding claim 9, Hubmann discloses a pivot switch 26 but fails to disclose the inner workings of the switch.
However, Hubmann '610 teaches a substantially similar system with a pivot switch 40 on the exterior of the housing portion for selecting a fluid flow condition for the main chamber, wherein the pivot switch is operatively coupled to a pivot arm 42 to translate movement of the pivot switch through an arcuate path (see figures 6 and 7), to the main chamber 28, the pivot axis is located below the main chamber (via 44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a pivot switch as described by Hubmann ‘610 to the structure of Hubmann to allow for a shaft to be placed into the housing and through the bore 44 for a durable and replaceable trigger with easy transitions from mode to mode.

Regarding claim 11, Hubmann further discloses a carrier liquid conduit 20 in selective fluid communication with the main chamber at the carrier liquid inlet 
Regarding claim 12, Hubmann and Hubmann ‘610 both teach the pivot switch controls the flow of a carrier liquid and the substance liquid into the main chamber.
Regarding claim 14, the combination of Hubmann, Barclay, and Hubmann ‘610 teaches wherein the main chamber is configured to generate a vacuum to enable a mixing of a carrier liquid and the substance liquid.
 Regarding claims 15-17, Hubmann fails to describe the interior of the main chamber.
However, Ketcham teaches a substantially similar spraying device with a rear chamber 114, a middle chamber 115, and a front chamber 116/118 wherein the chambers have different dimensions and the main chamber is configured so that the mixing of a carrier liquid and a substance liquid occurs within the front chamber.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have 3 separate chambers of different dimensions and allowing the mixing to occur in the front chamber as taught by Ketcham to the structure of Hubmann because the diametrical changes (including a venturi) allow for changes in pressure/speed/turbulence of the flow of the carrier liquid which allows for improved mixing.
Regarding claim 18, Hubmann is silent to the details of the main chamber in regards to the operating positions.
However, Ketcham teaches a first operating position wherein the main chamber is not in fluid communication with either a carrier liquid or a substance liquid conduit (an off position) a second operation position wherein the main chamber is in fluid communication with both the carrier liquid conduit and the substance liquid conduit (mix position), and a third operating position wherein the main chamber is in fluid communication with the carrier liquid conduit but not with the substance liquid conduit (water only position) (see col. 7, line 62 to col 8, line 14).

Regarding claim 23, a modified Hubmann teaches wherein the pivot switch comprises a top end but fails to teach that it is movable from a first position in front of the pivot axis to a second position to the rear of the pivot axis.
However, this would be a mere design choice of the top portions of the switch and is further taught by Ketcham (see figure 6B).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to change the shape/position of the top portion of the switch relative to the pivot point as taught by Ketcham to the system of Hubmann, the motivation being a matter of aesthetic obvious design choice.  Placing of the pivot portion slightly back to encompass the range of the switch’s top or to change the top of the switches head to protrude further forward do not appear to affect the function of the system.
Claims 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hubmann (6,719,216) in view of Hubmann (7,086,610) (known as Hubmann ‘610) in view of Barclay (2,490,194) in further view of Ketcham (6,749,133) in further view of Merchlewitz (4,933,569).
Regarding claim 19, the combination of Hubmann, Hubmann ‘610, Barclay, and Ketcham teach substantially all the claim limitations as described above, further Hubmann '610 teaches the pivot switch having 3 operating positions (fig. 6-8).  Further, Barclay teaches the pin is inserted through the housing and the pin receiver (see figure 1). The amendment is addressed in the rejection of claim 1.
Further, a modified Hubmann fails to teach the pivot axis being located below the main chamber. 
Merchlewitz teaches a pivot axis on a similar system with a switch translating a valve in a chamber that is located below the main chamber (see figure 3, item 47 shows a pivoting axis below the chamber).

Regarding claim 20, Ketcham teaches wherein, when the main chamber moves from the first operating position to the second operating position or the third operating position, the pivot switch moves forward towards the front portion of the container (essentially the movements are reversed from the valve member moving from a back closed position in figure 6B to a first forward carrier inlet spraying position in figure 6D to a third both liquids inputting in figure 6F).
Therefore, it would have been obvious to one of ordinary skill in the art to use the valve components and switch of Ketcham to the system of Hubmann, the motivation being this would still function the same albeit with a reversed configuration of when the liquids would enter.
Regarding claim 21, a modified Hubmann teaches wherein, when the pivot switch moves from one of the three operating positions in which the main chamber is not in fluid communication with a carrier liquid conduit to another of the three operating positions in which the main chamber is in fluid communication with the liquid conduit, the pivot switch moves forward towards the front portion of the container (as shown in figures 6B to 6D and 6F).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner has reconstrued portions as noted above to meet the claim limitations.  
The Examiner notes that since Hubmann’s grip portion is curved and the hose would sit within the curved portion, the carrier liquid conduit effectively extends through the grip portion.  The Examiner suggests additional structural limitations defining a chamber within the housing running from the pin/pin receiver/carrier liquid receiving port/etc. wherein the carrier liquid conduit runs from the carrier liquid 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752